Detailed Action
Acknowledgments 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 6-11, 13- 18 & 20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13- 18 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 15-18 & 20 are directed to a method and  Claims 1-4, 6-11, 13-14 are directed to a system/apparatus. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

 
The limitations that set forth the abstract idea are:
receiving, […], driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of-service data associated with the driver; 
generating a blockchain transaction data structure having an input portion and an output portion, wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver, and the output portion stores the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network. 
generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a transport driver log system, comprising a processing system
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The transport driver log system  is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving driver log information, generating a data structure including driver 
Additionally, ¶¶ [0005], [0006], [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.



The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims further recite generic computer functions including: 
Storing data structures associated with the driver and associated with a unique identifier (e.g. blockchain address),
Cryptographically verifying driver’s log information,
Auditing, certifying and signing the driver’s log information and/or the data structures, 
Using a generic device such as electronic logging device (ELD).

Accordingly, claims 1-4, 6-11, 13- 18 & 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13- 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “running counter of the driver log information” in at least claim 1 renders the claim indefinite.  The term “running counter of the driver log information”  is not defined by the claim, the specification does not lexicographically define the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant believes that the term “running counter of the driver log information” is old and well known in the art, should expressly state on the record that the claim term is old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. Patent).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13- 18 & 20 rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US 20180091596 A1) (“Alvarez”) in view of Leonard et al (US 20190258999 A1) (“Leonard”) and further in view of Larschan et al (US 20070038343 A1) (“Larschan”). 

As per claims 1, 8 & 15,  Alvarez discloses:
receiving, by a transport driver log system (e.g. communication device), driver log information associated with one or more drivers respectively corresponding to one or more vehicles (vehicle 120)( (¶ [0044]), 
wherein the driver log information contains hours-of-service data associated with the driver (e.g. driver characteristics data; vehicle operation time) (¶¶ [0032], [0034])) ; 
generating a blockchain transaction data structure having an input portion and an output portion (¶¶ [0015]- [0017], [0026],[0031], [0055]), 
wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver (¶¶ [0026], [0032]- [0034; fig. 2 & related text]), and 
the output portion stores the hours-of-service data including at least one log code value  […] (¶¶ [0026], [0032]- [0034]).
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network (¶ [0044]; fig. 3 & related text). 

Alvarez does not expressly discloses the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 

Leonard, however, clearly discloses  the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration (¶ [0047]-[0051]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate driver’s schedule/status and time duration, as disclosed by Leonard, to better allocate resources thereby maximizing productivity and efficiency.    


Alvarez further discloses generating an audit blockchain transaction data structure  (¶¶ [0026], [0032]- [0034; fig. 2 & related text]).


Alvarez does not expressly discloses generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the 
Leonard, however, clearly discloses  generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulation (¶¶ [0048], [0052], [0058]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify  transactions thereby enhancing security.

Alvarez does not expressly discloses wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers. 

Larschan, however, discloses wherein the audit blockchain transaction data structure includes a map data structure having a running counter (e.g. hours/time) of the driver log information mapped to the one or more drivers (¶ ¶ [0006], [0008], [0009], [0050], [0051]). 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporatea running counter of the driver log information for certification purposes, as disclosed by Larschan, to automatically verify driver’s driving conditions to confirm with the Federal regulations relating to the safe operation of Commercial Motor Vehicles (CMV) (Larschan: ¶ [0003]) 


As per claims 2, 9 & 16,  Alvarez/ Leonard/ Larschan discloses as shown above. 
Alvarez further discloses wherein the previous blockchain transaction data structure stores other driver log information associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text,). 

As per claims 3, 10 & 17,  Alvarez/ Leonard/ Larschan discloses as shown above. 
Alvarez further discloses wherein the blockchain transaction data structure includes a blockchain address associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text, blocks have addresses in bloackchain). 

As per claims 4, 11 & 18,  Alvarez/ Leonard/ Larschan discloses as shown above. 

Alvarez further discloses wherein the driver log information is cryptographically verified (¶¶ [0026], [0032]- [0034]; fig. 2 & related text).

Alvarez does not expressly discloses evaluating a script contained in the blockchain transaction data structure.
 

Leonard, however, clearly discloses  evaluating a script (e.g. smart contract) contained in the blockchain transaction data structure (¶¶ [0048], [0052]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify the transaction thereby enhancing security.

As per claims 6, 13 & 20,  Alvarez/ Leonard/ Larschan discloses as shown above. 

Alvarez further discloses wherein the audit blockchain transaction data structure is cryptographically signed by an encryption key associated with a [data sensor] (¶¶ [0014], [0022], [0015]- [0024], [0025]).

Alvarez does not expressly discloses a weigh station. 
However, it would be obvious to include a data sensor such as  weight station to obtain other types of data such as weight, to ensure weight compliance thereby enhancing safety. 

As per claims 7 &  14,  Alvarez/ Leonard/ Larschan discloses as shown above. 
Alvarez further discloses wherein the transport driver log system comprises an electronic logging device (ELD) (¶¶ [0015], [0022], [0017], [0025]).


Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot view of the new ground of rejection.  

Claim Rejections - 35 U.S.C. § 101
Applicant argues (page 8): 
Namely, amended independent claim 1 recites “generating a blockchain transaction data structure having an input portion and an output portion, wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver, and the output portion stores the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration” and “generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers.”


The Examiner, however, respectfully disagrees. The Examiner notes that obtaining driver driving record and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver is in compliance with some authority regulations can be practiced mentally or manually using a pen or paper.         

Applicant argues (page 8): 
Specifically, “data authenticity and security of driver log information is an issue in the trucking industry.” Specification at ^[0015], Aspects of the present disclosure “provides techniques for recording and publishing electronic information associated with driving activities (e.g., driver log information) obtained from the one or more electronic logging devices (ELD) associated with one or more vehicles to a distributed data ledger or blockchain.” Id. For example, government regulations require truck drivers to “maintain accurate record of their driving activities.” Id. at ^[0017], In order to improve data security, “[a]spects of the present disclosure provide a new, secure manner to record and publish driver log information in contrast to traditional centralized databases and data warehouses.” Id. at ^[0018], In particular, the present disclosure “use[s] cryptographic techniques to manage a distributed ledger or blockchain of driver 

The Examiner, however, respectfully disagrees. The claims (e.g. claim 1) deals with the steps of collecting and comparing data to certify whether the driver is in compliance. The claims are silent regarding, e.g. the details of how the logging device obtains, stores and transmits data in a secure manner. 
The transport driver log system  is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving driver log information, generating a data structure including driver log information and hours of service data, publishing the data structure and generating an audit blockchain data structure to certify compliance of the driver log. 
Additionally, ¶¶ [0005], [0006], [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
Applicant argues (page 9): 
Next, according to the Revised Guidance, the Office is instructed to “determine whether the claim 3) adds a limitation beyond the judicial exception that are not well-understood, routine, or conventional, or 4) simply adds a well-understood, routine, or conventional limitation.” Amended independent claim 1 recites the feature of “generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver loci information mapped to the one or more drivers." Applicant respected submits that the 


The Examiner, however, respectfully disagrees. Certifying compliance can be done mentally or manually using a pen/paper without the use of machine. Using a computer for executing a script as a tool to implement or automate the abstract idea noted above does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

Applicant argues (page 9): 
According to the Specification, the compliance verification process may include a “smart contract” having a “script [that] may contain executable code which is configured to, when deployed on and executed by a node in the blockchain network 120, check that the driver log information 121 contained in a cryptographically referenced chain of driver log transactions complies with one or more time-based limits provided by predetermined regulations and rules.” Specification at ^[0050], “[T] he smart contract for HOS compliance may allocate internal, dedicated storage of a blockchain node to be used by the smart contract to store state.” Id. “The smart contract for HOS compliance may include a map data structure configured to store a running counter of driver log information mapped per driver.” Id. The map data structure may be utilized to evaluate whether a driver is in compliance with government regulations. Id. “This compliance-check transaction certifies compliance of HOS regulations...” Id. As shown above, amended independent claim 1 recites features that are not well-understood, routine, or conventional.    


The Examiner, however, respectfully disagrees. The claims regarding the noted above features such as are silent as: “[T]he smart contract for HOS compliance may 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.

Pickover et al (US 20180374283 A1) discloses:
A secure chain of data blocks is maintained at a given computing node, wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle. At least one data block is added to the secure chain of data blocks maintained at the given computing node in response to determining that transaction data associated with the at least one data block is valid.


US 20070038348 A1 discloses:
A method for logging and reporting driver activity and vehicle operation includes identifying a driver of a vehicle, recording operating data with an on-board recorder that is hard-wired to an engine control module, coupled to a mileage sensing system, and linked to a global navigation satellite system, and recording duty status of the driver. An hours of service log and a fuel tax log are created from the operating data. The method includes comparing the driver's hours of service log to an applicable requirement, indicating to the driver whether the driver is in-compliance or out-of-compliance with the applicable requirement, automatically 

FLIES (US 20180165247 A1)
Systems, methods, and devices for providing hour-of-service ("HOS") calculations via a web based host server instead of on an onboard mobile device. In the various embodiments, an onboard vehicle recording device and driver-carried mobile devices may operate independently. The onboard vehicle recording device and driver-carried mobile device(s) may exchange information independently with a host server rather than exchanging information together onboard the vehicle.

                                                                                                                                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAMON OBEID/Primary Examiner, Art Unit 3699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf